DAVID T. SHULICK of GLADWYNE, PENNSYLVANIA, who was admitted to the bar of this State in 1994, having been found guilty by a jury in the United States District Court for the Eastern District of Pennsylvania of conspiracy to embezzle from a program receiving federal funds in violation of Title 18, U.S.C. § 371 ; embezzlement from a program receiving federal funds in violation of *213Title 18 U.S.C. § 666(A)(1)(A) ; wire fraud, in violation of Title 18 U.S.C. § 1343 ; bank fraud, in violation of Title 18 U.S.C. § 1344 and 2; false statement to a bank, in violation of 18 U.S.C. § 1014 and 2; and filing false tax return, in violation of Title 26 U.S.C. § 7206(1), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), DAVID T. SHULICK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID T. SHULICK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID T. SHULICK comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.